DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
 Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 7, 13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “a side portion of the thermally conductive post is exposed to atmosphere” in lines 1 and 2.  However, this feature is not taught in combination with “a mold compound at least partially encapsulating the thermally conductive post” of claim 1 in a single embodiment in the specification as originally filed.  Rather an exposed side portion is disclosed as a separate embodiment or as an intermediate step (paragraph 38, 43) (fig 2,5c).
Claim 13 recites “the thermally conductive post is electrically coupled to the electronic component via a solder ball coupled to the electrical interconnect interface and the thermally conductive post” in lines 1 through 3.  This feature is shown in figure 2.  However, this feature is not shown in combination with “the die is on the uppermost surface of the mold compound” recited in claim 1 lines 13 and 14 and shown in figure 1.  Paragraph 38 recites “package 200 does not include mold compound encapsulating the thermally conductive posts”.
Claim 16 recites “the thermally conductive post comprises a plurality of conductive posts and a laterally extending bridge extending between two or more thermally conductive posts” in lines 2 and 3.  This feature is shown in figure 4.  However, this feature is not shown in combination with “the die is on the uppermost surface of the mold compound” recited in claim 1 lines 13 and 14 and shown in figure 1.  As can be seen in figure 4, when the post comprises a bridge section the electronic component is on the bridge, not the molding compound.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second thermally conductive posts" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The plural tense does not agree with the antecedent “post”.
 Claim 10 recites “the first thermally conductive post is at least partially encapsulated by a first mold compound, and the second thermally conductive post is at least partially encapsulated by a second mold compound” in lines 2 through 4, and claim 1 recites “a mold compound” in line 12.
 The claim is unclear as to how many mold compound elements are present.  Interpreted in light of the specification (paragraph 40, fig 3): a first mold refers to element number 340 and a second mold compound refers to element number 340’. However, it is unclear what “a mold compound” would refer to.  The applicant is advised to specify the relationship between “a mold compound” and “a first mold compound” and “a second mold compound”.     
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 5, 6, 8, 11, 12, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pendse (US 7750482).
 Regarding claim 1.
Pendse teaches an electronic device package, comprising: a substrate (102) having a first side and a second side, the second side opposite the first side; a plurality of solder balls coupled to the first side of the substrate (fig 1) (column 2 line 50-column 3 line 2);a thermally conductive post (117) extending from the second side of the substrate (102);  an electronic component (104,106) supported by the thermally conductive post (117), wherein the thermally conductive post facilitates heat transfer between the electronic component and the substrate, and wherein the electronic component comprises a die directly attached to the thermally conductive post (column 3 lines 5-40), the die having a lateral center, and the thermally conductive post vertically beneath the lateral center of the die (fig 1), and a mold compound (116) at least partially encapsulating the thermally conductive post, the mold compound having an uppermost surface, wherein the die is on the uppermost surface of the mold compound (fig 1) (column 3 lines 1-20).
Regarding claim 5.
Pendse teaches a top portion of the mold compound (116) and a top portion of the thermally conductive post (117) form a planar surface, and the electronic component is disposed on at least a portion of the planar surface (fig 1).
 Regarding claim 6.
Pendse teaches the mold compound (116) comprises an epoxy (column 3 lines 5-10).
Regarding claim 8.
Pendse teaches the electronic component comprises a plurality of electronic components (104,106) in a stacked arrangement (fig 1) (column 2 lines 50-65).
  Regarding claim 11.
Pendse teaches the thermally conductive post (117) is electrically conductive and electrically coupled to the substrate and the electronic component 3 lines 1-30).
 Regarding claim 12.
Pendse teaches an electrical interconnect interface of the electronic component is oriented toward the substrate (102) (fig 1) (column 2 lines 50-65).
Regarding claim 15.
Pendse teaches a mold compound (116) at least partially encapsulating the thermally conductive post (117). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pendse (US 7750482) as applied to claim 11 and further in view of Jeng (US 10475759)
Regarding claim 14
 Pendse teaches elements of the claimed invention above.
Pendse does not teach the electrical resistance of the connector.
Jeng teach the electrical resistance of device interconnection is less than 0.02 ohms (the resistivity of the metal interconnect paragraph 104-108 times the thickness of the material paragraph 39 is significantly less than 0.02 ohms)
 It would have been obvious to one of ordinary skill in the art to provide interconnections with low resistance in order that energy is not wasted as heat during the operation of the device. 
 Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huddleston (US 2007/0287227) in view of Shim (US 2003/0038374).
Regarding claim 1 
 Huddleston teaches an electronic device package, comprising: a substrate (12) having a first side and a second side, the second side opposite the first side; a thermally conductive post (28) extending from the second side of the substrate (12);  an electronic component  (16) supported by the thermally conductive post (28), wherein the thermally conductive post (28) facilitates heat transfer between the electronic component (16) and the substrate (12), and wherein the electronic component  comprises a die (16) directly attached to the thermally conductive post (28), the die (16) having a lateral center, and the thermally conductive post vertically beneath the lateral center of the die (fig 1), and a mold compound (38) at least partially encapsulating the thermally conductive post (28), the mold compound having an uppermost surface, wherein the die is on the uppermost surface of the mold compound (fig 2) (paragraph 19-22).
 Huddleston does not teach solder balls.
Shim teaches a plurality of solder balls (43) coupled to the first side of a substrate (20) (fig 2) (paragraph 29)
 It would have been obvious to one of ordinary skill in the art to provide solder balls in order to facilitate connection to circuitry as external connection terminals (Shim paragraph 29).
Regarding claim 2.
Huddleston teaches an electrical interconnect interface of the electronic component is oriented away from the substrate (fig 1) (paragraph 19).
 Regarding claim 3.
Huddleston teaches the electronic component (16) is electrically coupled to the substrate via a wirebond (26) extending between the electrical interconnect interface and the substrate (12) (fig 1,2).
Regarding claim 5
  Huddleston teaches a top portion of the mold compound (38) and a top portion of the thermally conductive post (28) form a planar surface, and the electronic component (16) is disposed on at least a portion of the planar surface (fig 2).
Regarding claim 6.
Shim teaches a molding compound comprising an epoxy material (paragraph 29).
It would have been obvious to one of ordinary skill in the art to provide a molding compound comprising an epoxy material because epoxy is an insulating material that can be supplied as a resin and therefore flowed around the structure (paragraph 29). 
Regarding claim 7.
Huddleston teaches a side portion of the thermally conductive post (28) is exposed to atmosphere (prior to encapsulation) (paragraph 20).
Regarding claim 8.
Huddleston teaches the electronic component (16) comprises a plurality of electronic components (16,34) in a stacked arrangement (fig 2) .
 Regarding claim 9.
Huddleston teaches a second thermally conductive post (28) extending from the second side of the substrate (12), wherein the thermally conductive post (28) supports all of the plurality of electronic components (16,34) and the second thermally conductive posts supports fewer than all of the plurality of electronic components (34) (fig 2) (paragraph 21-22).

    PNG
    media_image1.png
    356
    518
    media_image1.png
    Greyscale

 Regarding claim 10.
Huddleston teaches the first thermally conductive post (28) is at least partially encapsulated by a first mold compound (38), and the second thermally conductive post (28) is at least partially encapsulated by a second mold compound (38) (fig 2).
  Regarding claim 17.
Huddleston teaches a spacer disposed on the substrate (28) and a second electronic component (34) supported by the spacer (28) (fig 2) (paragraph 21).
Regarding claim 20.
Shim teaches the post (45) comprises a metal material (paragraph 26).
Regarding claim 21.
Shim teaches the metal material comprises copper (paragraph 26).
 Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huddleston (US 2007/0287227) in view of Shim (US 2003/0038374) as applied to claim 1 and further in view of Lin (US 2015/0021760)
 Regarding claim 18
Huddleton in view of Shim teaches elements of the claimed invention above.
Huddleton in view of Shim does not teach the dimensions of the thermally conductive post.
Lin teaches the thermally conductive post (215) has a thickness of at least about 100 pm (paragraph 31).
It would have been obvious ton one of ordinary skill in the art to form a post that has a thickness of 100 microns in order to provide sufficient thickness to provide stability to an overlying electronic device.
Regarding claim 19.
Shim teaches elements of the claimed invention above.
Shim does not teach the dimensions of the thermally conductive post.
Lin teaches the thermally conductive post (paragraph 215) has a height of at least about 120 pm (paragraph 31).
It would have been obvious ton one of ordinary skill in the art to form a post that has a thickness of 120 micron in order to provide sufficient space for an adjacent die.    
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/Examiner, Art Unit 2817